Case 9:20-md-02924-RLR Document 2939 Entered on FLSD Docket 03/04/2021 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

    IN RE: ZANTAC (RANITIDINE)                                                  MDL NO. 2924
    PRODUCTS LIABILITY                                                           20-MD-2924
    LITIGATION
                                                          JUDGE ROBIN L. ROSENBERG
                                                         MAG. JUDGE BRUCE REINHART

   THIS DOCUMENT RELATES TO:
   ALL CASES
   ___________________________________________/


        NOTICE OF FILING OF GENERIC DEFENDANTS’ DISCOVERY DISPUTE
             MEMORANDA PER PTO 32 FOR MARCH 2, 2021 HEARING

          Please take notice that the following documents are being filed with the Court as

   attachments to this Notice of Filing of Discovery Dispute Memorandum Per PTO 32 for March 2,

   2021 Hearing:

          1. Generic Defendants’ Motion for Protective Order From Portions of Plaintiffs’ Notice
             of Oral and Video Deposition of Generic Defendant Pursuant to Rule 30(b)(6) (Storage
             and Transportation) Filed on Behalf of All Generic Manufacturers;

          2. Generic Defendants’ Motion for Protective Order From Portions of Plaintiffs’ Notice
             of Oral and Video Deposition of Generic Defendant Pursuant to Rule 30(b)(6)
             (Manufacturing) Filed on Behalf of All Generic Manufacturers; and

          3. Generic Defendants’ Motion for Protective Order From Portions of Plaintiffs’ Notice
             of Oral and Video Deposition of Generic Defendant Pursuant to Rule 30(b)(6)
             (Pharmacovigilance) Filed on Behalf of All Generic Manufacturers.

   Dated: March 4, 2021                                     Respectfully submitted,

                                                            /s/ Joshua A. Klarfeld
                                                            Joshua A. Klarfeld
                                                            ULMER & BERNE LLP
                                                            1660 West 2nd Street, Suite 1100
                                                            Cleveland, Ohio 44113
                                                            Tel: 216-583-7000
                                                            jklarfeld@ulmer.com
                                                            Attorney for Defendants Aurobindo
                                                            Pharma USA, Inc., and Aurohealth
                                                            LLC
Case 9:20-md-02924-RLR Document 2939 Entered on FLSD Docket 03/04/2021 Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that on March 4, 2021, I electronically filed the foregoing document with

   the Clerk of Court using the CM/ECF system, which will provide automatic notification to all

   counsel of record.

                                                      /s/ Joshua A. Klarfeld
                                                      Joshua A. Klarfeld




                                                  2
